                                Case 1:16-cr-00521-CM Document 133 Filed 03/05/19 Page 1 of 8
AO 245B (Rev . 02/ 18)   Judgment in a Criminal Case (form modified within District on February 22, 2019)
                         Sheet I



                                           UNITED STATES DISTRICT COURT
                                                            Southern District ofNew York
                                                                               )
                  UNITED ST A TES OF AMERICA                                   )       JUDGMENT IN A CRIMINAL CASE
                                    v.                                         )
                                                                               )
                         DWAINE COLLYMORE                                              Case Number: S3 16 CR 521-01 (CM)
                                                                               )
                                                                               )       USM Number: 77977-054
                                                                               )
                                                                               )        Jeremy Schneider
                                                                                       Defendant's Attorney
                                                                               )
THE DEFENDANT:
Ill pleaded gu ilty to count(s)          S3-1, S3-2, S3-3 and S3-4

D pleaded        nolo contendere to count(s)
    which was accepted by the court.
D was    found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                           Offense Ended

  18 U.S.C. § 1951                    Conspiracy to Commit Hobbs Act Robbery                                     4/28/2016                     S3-1

  18 U.S.C. § 1951                    Attempted Robbery                                                          4/28/2016                     S3-2

  18 U.S.C. § 924(c)(1 )(A)           Use/Brandish/Discharge Firearm During Crime of Violence                    4/28/2016                     S3-3

        The defendant is sentenced as provided in pages 2 through              __
                                                                                8_ _           of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.

 D The defendant has       been found not guilty on count(s)

 ~ Count(s)           if any open                            D   is     ~ are dismissed on the motion of the United States.
                    - --'--~-- - - - - - - -
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name , residence ,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid . If ordered to pay rest1tut10n,
 the defenclant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                2/25/2019
                                                                               °'" of lmposmoA ;:'~'"' ,l_       u.._
                                                                                              ~
                                                                               Signature of Judge                    -·-
                                                                                Colleen McMahon, Chief District Court Judge
                                                                               Name and Title of Judge


             L
             II
                                                                                2/25/2019
                                                                               Date
             l
                              Case 1:16-cr-00521-CM Document 133 Filed 03/05/19 Page 2 of 8
AO 245B (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet IA
                                                                                          Judgment- Page   _ 2_     of      8
DEFENDANT: DWAINE COLLYMORE
CASE NUMBER : S3 16 CR 521-01 (CM)

                                            ADDITIONAL COUNTS OF CONVICTION

Title & Section                   Nature of Offense                                   Offense Ended               Count
18 U.S.C. § 9240)(1)               Causing Death w/Firearm During Crime of Violence   4/28/2016                      S3-4
                               Case 1:16-cr-00521-CM Document 133 Filed 03/05/19 Page 3 of 8
AO 2458 (Rev . 02/18) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                        Judgment -   Page    3   of   8
 DEFENDANT: DWAINE COLLYMORE
 CASE NUMBER: S3 16 CR 521-01 (CM)

                                                                IMPRISONMENT

             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  Defendant is sentenced to FIVE HUNDRED TWENTY-FIVE (525) MONTHS in prison .(Defendant is sentenced to 405 Months
  on Count S3-4, and 120 Months on Count S3-3, those sentences to run consecutive . Defendant is sentenced to 20 Years on
  Count S3-1, and 20 Years on Count S3-2, those sentences to run concurrent with each other, and concurrent with the
  aggregate 525 Month sentence defendant received on Counts S3-3 and S3-4 . Total sentence is 525 Months in prison .)

       D     The court makes the following recommendations to the Bureau of Prisons:




       Ill   The defendant is remanded to the custody of the United States Marshal.

       D     The defendant shall surrender to the United States Marshal for this district:

             D   at                                 D    a.m.     D    p.m.     on
                       - ---------
             D   as notified by the United States Marshal.

       D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

             D   before 2 p.m. on

             D   as notified by the United States Marshal.

             D   as notified by the Probation or Pretrial Services Office.



                                                                      RETURN

 1 have executed this judgment as follows:




             Defendant delivered on                                                          to

  at                      _ _ __ _ _ __ _               , with a certified copy of this judgment.



                                                                                                       UNITED STATES MARSHAL



                                                                              By
                                                                                                    DEPUTY UNITED STATES MARSHAL
                              Case 1:16-cr-00521-CM Document 133 Filed 03/05/19 Page 4 of 8
AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                                         4_
                                                                                                        Judgment- Page _ _    of        8
DEFENDANT: DWAINE COLLYMORE
CASE NUMBER: S3 16 CR 521-01 (CM)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
                                                     FIVE (5) YEARS
 (Defendant is sentenced to 5 Year terms of SR on each of Counts S3-3 and S3-4 , and to 3 Year terms of SR on each of
 Counts S3-1 and S3-2-all terms of SR to run concurrent. Thus, defendant's total term of SR is 5 Years.)




                                                      MANDATORY CONDITIONS

I.    You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            O The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.     O    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.     @ You must cooperate in the collection of DNA as directed by the probation officer.    (check if applicable)

6.     D    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 I, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     0 You must participate in an approved program for domestic violence . (check if applicable)




 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                            Case 1:16-cr-00521-CM Document 133 Filed 03/05/19 Page 5 of 8
 AO 245B (Rev. 02/ 18) Judgment in a Criminal Case
                       Sheet 3A - Supervised Release

                                                                                               Judgment- Page                 of   - -----
DEFENDANT: DWAINE COLLYMORE
CASE NUMBER: S3 16 CR 521-01 (CM)

                                       ST AND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed , report to the court about, and bring about improvements in your conduct and condition.

I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2.   After initially reporting to the probation office , you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed .
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so . If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities) , you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony , you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10 . You must not own , possess, or have access to a firearm , ammunition , destructive device, or dangerous weapon (i.e ., anything that was
     designed , or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers) .
1 1. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov .


Defendant's Signature                                                                                     Date _ _ _ _ __ _ _ _ _ _ __
                             Case 1:16-cr-00521-CM Document 133 Filed 03/05/19 Page 6 of 8
 AO 2458 (Rev . 02/ 18) Judgment in a Criminal Case
                        Sheet 38 - Supervised Release
                                                                                       Judgment- Page   _ 6_   of    8
DEFENDANT: DWAINE COLLYMORE
CASE NUMBER: S3 16 CR 521-01 (CM)

                                      ADDITIONAL SUPERVISED RELEASE TERMS
The Court recommends that the defendant be supervised in the district of residence. The standard conditions of supervised
release apply.
AO 245B (Rev. 02/ I 8)
                                Case 1:16-cr-00521-CM Document 133 Filed 03/05/19 Page 7 of 8
                         Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment - Page        7      of        8
 DEFENDANT: DWAINE COLLYMORE
 CASE NUMBER : S3 16 CR 521-01 (CM)
                                                 CRIMINAL MONETARY PENAL TIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                          Assessment                   JVT A Assessment*                                             Restitution
 TOTALS              $ 400 .00                     $                                $                            $



 D    The determination of restitution is deferred until _ _ _ _ . An Amended Judgment in a Criminal Case {A0245C) will be entered
      a fter s uch determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      1f the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the pnonty order or percentage payment column below. However, pursuant to 18 U.S .C. § 3664(1), all nonfederal v1ct1ms must be paid
      before the Umted States 1s paid.

 Name of Payee                                                           Total Loss**             Restitution Ordered              Priority or Percentaee




  TOTALS                                 $                          0.00           $ - -- - - - - -0.00
                                                                                                    --


  D      Restitution amount ordered pursuant to plea agreement $

  D      The defendant must pay interest on restitution and a fine of more than $2 ,500, unless the restitution or fine is paid in full before the
         fifte enth day after the date of the judgment, pursuant to I 8 U .S.C. § 36 I 2(f) . All of the payment options on Sheet 6 may be subject
         to penalti es for delinquency and default, pursuant to 18 U.S.C . § 3612(g).

  D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         D    the interest requirement is waived for the            D fine     O restitution .

         D    the interest requirement for the          O    fine    •     restitution is modified as follows:


  * Justice for Victims of Trafficking Act of 20 IS , Pub. L. No . 114-22.
  ** Findings for the total amount of losses are required under Chapters I 09A, 110, 1 I 0A, and 113A of Title 18 for offenses committed on or
  after September 13 , 1994, but before April 23 , 1996.
                               Case
    AO 2458 (Rev 02/18) .Judgment        1:16-cr-00521-CM
                                   in a Criminal Case              Document 133 Filed 03/05/19 Page 8 of 8
                         Sheet 6 - Schedule of Payments

                                                                                                            Judgment - Page _ _8_      of        8
 DEFENDANT: DWAINE COLLYMORE
 CASE NUMBER: S3 16 CR 521-01 (CM)


                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
 A      ill   Lump sum payment of$        400.00               due immediately, balance due

              •     not later than                                 , or
              •     in accordance with
                                         •    C,
                                                   •    D,
                                                               •    E, or
                                                                              •   F below; or

 8      •     Payment to begin immediately (may be combined with            DC,        0   D, or    0   F below); or

 C      D     Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ __ over a period of
                           (e.g. , months or years), to commence _ _ _ _ _ (e .g.. 30 or 60 days) after the date of this judgment; or

 D      O     Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                ____ _  __ (e .g., months or years) , to commence
                                                                                                            -------
                                                                         _ _ ___ (e.g. , 30 or 60 days) after release from imprisonment to a
              term of supervision; or

E       O     Payment during the term of supervised release will commence within _ _ _ __ (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time ; or

F       O     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




0      Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee , if appropriate.




0      The defendant shall pay the cost of prosecution.

0      The defendant shall pay the following court cost(s) :

0      The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal , (5) fine
interest , (6) community restitution , (7) NTA assessment, (8) penalties, and (9) costs , including cost of prosecution and court costs .
